DEITS, P. J.
Defendant moves for reconsideration of our opinion. 136 Or App 239, 902 P2d 110 (1995). Among its arguments is that our statement that “[defendant does not assert that the deed is not an integrated writing,” id. at 245 n 4, is factually inaccurate. The statement does not precisely capture our intended meaning. We correct it to read: “Defendant makes no argument that the deed is not an integrated writing, except an implicit argument that depends for its success on the correctness of other arguments that defendant makes.”
We have considered and reject the other contentions in the motion.
Reconsideration granted; opinion modified and adhered to as modified.